Citation Nr: 1012747	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  02-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart 
disability, to include arteriosclerotic heart disease.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for soft tissue 
sarcoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.  His service included a tour in Vietnam from September 
1967 to August 1968.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from November 2001 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  This matter was 
previously before the Board in September 2003 and December 
2006 at which times it was remanded for additional 
development.

The issues of entitlement to service connection for a heart 
disability, to include arteriosclerotic heart disease, and 
for a soft tissue sarcoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's active duty service included service in 
Vietnam.

2.  The Veteran's skin disability, currently identified as 
porphyria cutanea tarda, is attributable to service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a skin 
disability, currently identified as porphyria cutanea tarda, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.307, 3,309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal with 
respect to service connection for a skin disability.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The record reflects that the Veteran served in Vietnam.

The service treatment records are negative for complaints or 
findings related to a skin disorder.  A report of medical 
history in July 1968 reveals that the Veteran denied a 
history of skin disease.  A clinical evaluation of the skin 
on the separation examination in July 1968 was normal.

Postservice medical records consisting of private and VA 
records, covering the period from 1989 to 2006, reflect 
numerous medical visits for skin lesions diagnosed as 
lipomas and subcutaneous tumors.  While the initial 
diagnosis of these lipomas in 1989 is many years after the 
Veteran's service, he reported on a March 1989 office note 
that he had had the masses "for many years".  He also 
reported to a VA examiner in May 2005 that the skin lesions 
on his legs developed in 1968, shortly after he got out of 
service.  

Regarding nexus opinion evidence, the Veteran's private 
physician, Dr. Bergman, reported in December 2000 that he 
had given the Veteran a statement for a disability claim to 
the effect that he was suffering from multiple problems that 
"may have been caused by, or at least exacerbated by, 
exposure to Agent Orange during his service in Vietnam" and 
he went on to opine the following:

Although the subcutaneous tumors may be 
congenital, and we do see these in 
patients with no exposure to toxins such 
as Agent Orange, there certainly is an 
increased incidence of benign and 
malignant tumors in service people who 
have been exposed to this toxic 
substance, and he has neurologic and 
dermatologic symptoms consistent with 
Agent Orange exposure and toxicity.

Due to the speculative nature of Dr. Bergman's statement, 
the RO afforded the Veteran a VA examination in April 2007 
so as to obtain a more definitive nexus opinion.  However, 
this VA examiner, who diagnosed the Veteran for the first 
time as having porphyria cutanea tarda (PCT), offered 
another speculative opinion by stating that he was unable to 
resolve the nexus question without resorting to speculation.  
He added that PCT was a condition "that can be secondary to 
exposure to chemicals however the exact link to agent Orange 
is not known."

PCT as noted above, is a disease subject to presumptive 
service connection based on exposure to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As 


such, a nexus opinion is not necessary relating a diagnosis 
of PCT to service provided, of course, that the Veteran 
served in the Republic of Vietnam (as in this case) and that 
the disease became manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

As stated above, the Veteran was not treated for skin 
problems until 1989 and was not diagnosed as having PCT 
until the April 2007 VA examination.  However, the Veteran 
did report to a VA examiner in 2005 that he had had skin 
lesions on his legs since shortly after his service 
discharge, in 1968, and he similarly reported to the April 
2007 VA examiner that he started having blisters on his legs 
"right after he got out of Vietnam".  There is no evidence 
on file that contradicts these statements.  In this regard, 
the Veteran is certainly competent to report observing such 
symptoms as well as the onset of such symptoms.  38 C.F.R. 
§ 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Thus, in light of the Veteran's diagnosis of PCT, his 
service in the Republic of Vietnam and presumed exposure to 
herbicides, as well as his credible statements of the onset 
of skin problems within one year of his service discharge, 
and by resolving all reasonable doubt in his favor, the 
Board finds that service connection for PCT is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability, currently 
identified as porphyria cutanea tarda, is granted.




REMAND

As the Board pointed out in its December 2006 remand, the 
Veteran's main contention with respect to his claim of 
entitlement to service connection for a heart disability, 
namely arteriosclerotic heart disease, is that it is 
secondary to his service-connected posttraumatic stress 
disorder (PTSD).  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Based on the Veteran's assertions, the Board remanded this 
matter to the RO for development of this theory of 
entitlement.  However, such development did not include 
affording the Veteran a VA examination.  This was in view of 
the lack of medical evidence relating the Veteran's claimed 
heart disability to a service-connected disability, namely 
PTSD.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Regarding the third factor above, the Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service (or service-connected disability).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service (or service-connected 
disability) include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  
McLendon, supra.

In this case, in written argument in October 2006, the 
Veteran's representative provided medical literature 
evidence linking to some degree PTSD and heart conditions, 
including heart disease.  While these articles speak in 
general terms rather than to the facts specific to the 
Veteran's case, to the extent that they positively associate 
PTSD to heart disease, they are considered to be of 
sufficient probative value to satisfy the low threshold 
requirement set out in McLendon. Cf. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  In light of this evidence and the 
confirmed postservice diagnosis of coronary artery disease, 
the four factors set out in McLendon have been satisfied, 
thus requiring that VA afford the Veteran a VA examination 
in this matter.  McLendon, supra.

Moreover, due to evidence suggesting that the Veteran was 
receiving benefits from the Social Security Administration 
(SSA), the RO made an initial request for SSA records in 
December 2006.  The SSA responded in January 2007 by stating 
that after an "exhaustive and comprehensive search, we were 
not able to locate the [Veteran's] folder".  After informing 
the Veteran of this response in January 2007, the Veteran 
again asserted in a statement (VA Form 21-4138) to the RO in 
November 2007 that he was currently on Social Security 
because of his heart condition and that at 60 years of age 
he was no longer able to work.  The medical treatment 
records on file do not provide any clarity to this issue as 
some records include notations that the Veteran had retired 
as well as notations that he stopped working due to 
disability.  

In light of the uncertainty in the record regarding whether 
the Veteran is receiving benefits from SSA and, if so, what 
type of benefit, i.e., retirement income versus disability 
benefits, an attempt should be made to clarify this matter.  
See 38 C.F.R. § 3.159(c)(2) (2009); see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

Lastly, the basis of the RO's denial of the claim of 
entitlement to service connection for soft tissue sarcoma is 
that there is no evidence that the Veteran has this 
disability as claimed.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (In the absence of proof of a present 
disability, there can be no valid claim).  Accordingly, a 
decision cannot be made in this matter until action is taken 
with respect to obtaining any outstanding SSA records.  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Contact the Veteran and ask him to 
submit a copy of a recent SSA check and 
any documents in his possession 
regarding his receipt of SSA benefits.  
Ask the Veteran if he underwent any 
cardiovascular and/or soft tissue 
sarcoma examination/evaluation for SSA 
purposes.  If he identifies any such 
medical evidence, the RO/AMC should 
obtain copies of this evidence.

2.  Contact the SSA and verify whether 
the Veteran is presently in receipt of 
disability benefits or retirement 
income.  In addition, request copies of 
decision(s) regarding claim(s) for 
disability benefits, as well as copies 
of all supporting medical documentation 
that was utilized in rendering the 
decision(s).

3.  Thereafter, the Veteran should 
undergo a VA cardiovascular examination 
for the purpose of obtaining a nexus 
opinion, with noted claims file review.  
The examiner should provide a medical 
opinion regarding whether it is at least 
as likely as not (a 50 percent degree of 
probability or higher) that the Veteran 
has a heart-related disability, to 
include coronary artery disease, that is 
proximately due to or the result of a 
service-connected disability, namely 
PTSD.  If any such cardiovascular 
disability(ies) is(are) not caused by 
(proximately due to or the result of) a 
service-connected disability, then the 
examiner should provide an opinion as to 
whether any such disability(ies) is 
(are) aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by a service-connected 
disability, namely PTSD.  If aggravation 
is shown, the examiner should indicate 
the extent to which such disability has 
been aggravated.  

The examiner should explain the basis 
for any opinion(s) reached.

4.  Thereafter, the RO/AMC should review 
the record and determine if the benefits 
sought on appeal can be granted.  If any 
benefit remains denied, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond, before the case is returned 
to the Board.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


